
	
		II
		110th CONGRESS
		2d Session
		S. 3087
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the home loan guaranty programs administered by the Secretary
		  of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Our Veterans to Keep Their
			 Homes Act of 2008.
		2.Improvements in
			 home loan guaranty programs administered by Secretary of Veterans
			 Affairs
			(a)Decrease in
			 equity requirement for certain loansSection 3710(b)(8) of title
			 38, United States Code, is amended by striking 90 percent and
			 inserting 100 percent.
			(b)Repeal of loan
			 fee requirement for loans other than loans To refinance
			 indebtednessSection 3729 of title 38, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking paragraph (1) and inserting the following new paragraph
			 (1):
					
						(1)(A) Except as provided in subsection
			 (c), a fee shall be collected from each person obtaining a housing loan
			 described in subparagraph (B). No such loan may be guaranteed, insured, made,
			 or assumed until the fee payable under this section has been remitted to the
			 Secretary.(B)A housing loan described in this
				subparagraph is a loan to be used to refinance indebtedness under section
				3710(a)(5), (8), (9)(B), or (11) or section 3712(a)(1)(F) of this title.
						(C)The Secretary may not collect a fee
				under this section from a person obtaining a loan guaranteed, insured, made, or
				assumed under this chapter other than a loan described in subparagraph
				(B).
						;
				and
				(2)by striking
			 subsection (b) and inserting the following new subsection (b):
					
						(b)Amount of
				feeThe amount of the fee
				payable under subsection (a) shall be one percent of the total amount of the
				loan described in paragraph (1)(B) that is guaranteed, insured, or made under
				this chapter, or, in the case of a loan assumption, the unpaid principal
				balance of the loan on the date of the transfer of the property under this
				chapter.
						.
				(c)Extension of
			 demonstration project on adjustable rate mortgagesSection
			 3707(a) of such title is amended by striking 2008 and inserting
			 2018.
			(d)Extension of
			 demonstration project on hybrid adjustable rate mortgagesSection
			 3707A(a) of such title is amended by striking 2008 and inserting
			 2012.
			(e)Increase in
			 maximum guaranty amountSection 3703(a)(1)(C) of title 38, United
			 States Code, is amended by inserting 175 percent of after
			 25 percent of.
			(f)Review of loans
			 for purchase of condominiumsThe Secretary of Veterans Affairs shall
			 review and streamline the process of guaranteeing home loans under chapter 37
			 of title 38, United States Code, for the purchase of a condominium.
			(g)Increase in
			 maximum guaranty amount for certain refinanced loansSection 3703(a)(1)(A)(i)(IV) of title 38,
			 United States Code, is amended by inserting (5), after
			 (3),.
			(h)Increase in
			 Guaranty for Affordable HomesSection 3703(a)(1) of title 38, United
			 States Code, is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (B) the following new subparagraph (C):
					
						(C)(i)The maximum amount of
				guaranty entitlement available to an eligible veteran for a loan in any amount
				to purchase a dwelling to be owned and occupied by the veteran as a home, if
				the dwelling is affordable housing (as determined by the Secretary, in
				consultation with the Secretary of Housing and Urban Development and the heads
				of other appropriate agencies), shall be the greater of—
								(I)the amount of guaranty entitlement
				available to the veteran under subparagraph (A); or
								(II)30 percent of the loan.
								(ii)For the purposes of this
				subparagraph, the term eligible veteran means a veteran whose
				annual income is below a maximum income amount, which shall be determined by
				the
				Secretary.
							.
				
